This appeal is from a judgment of the Appellate Division, first department, one of the justices dissenting, in favor of the plaintiff, entered upon the submission of a controversy on an agreed statement of facts pursuant to sections 1279-1281 of the Code of Civil Procedure.
On the 27th of June, 1917, Oliver H. Payne died, leaving a last will and testament which was duly admitted to probate and letters testamentary issued to the executors therein named. The question presented by the submission, and now by the appeal from the judgment of the Appellate Division entered thereon, involves the construction *Page 110 
of a portion of the third article of the testator's will.
Before proceeding to consider the question, it may not be out of place to call attention to the fact that in a submission of this character no inferences can be drawn from the facts stated except those that follow as matter of law. (People v. Hewson,224 N.Y. 136.) Inferences in such proceedings are not to be indulged in if they are drawn from controverted or equivocal facts. (Cerf v. Diener, 210 N.Y. 156.) Unless facts be stated from which a legal conclusion can be drawn, then the issue is one which must be presented and decided in an action and not in a statutory proceeding of this character. (Marx v. Brogan,188 N.Y. 431.)
It appears from the submission that the testator had a home in New York city, a country place at West Park, Ulster county, N.Y., and another at Thomasville, Ga. He also had a yacht, fully manned and equipped.
The plaintiff, at the time of the death of the testator, was and for upwards of eighteen years had been, in his service, customarily and continuously employed as a watchman, watching the exterior of his New York city residence. By reason of that fact it is claimed he comes within the provision of the third article of the will hereafter quoted, and entitled to receive from the estate the sum of $6,400, with interest from the 16th of August, 1918.
In the third article of the will various bequests are made. First, to Emma Christine Larson, the sum of $50,000. This is followed by bequests to certain specified persons, if they be employed on his yacht at the time of his death: to his sailing master, $25,000; chief steward, $3,000; chef, $2,000; assistant chef, $1,000; carpenter, $1,500; boatswain, $2,000, and quartermaster, $1,000. Next, if the persons be in his employ at the time of his death: To the superintendent of his country place at West Park, Ulster county, N.Y., $5,000, and to his wife, $5,000; to the superintendent of his country place *Page 111 
at Thomasville, Ga., $5,000, and to his wife, $5,000; to his chauffeur, $3,000; and to an employee in his household at Thomasville, Ga., $3,000. Then follows the provision of the third article which is involved in the controversy here under consideration, which reads as follows:
"I give and bequeath the following additional legacies, with my tender farewell and warm thanks for faithful and careful attendance: * * * To each person not hereinbefore named, who at the time of my death shall be in my service and shall then be customarily employed as part of my household in my house in New York City, or in my country house in Ulster County, New York, the sum of three thousand dollars, if he or she shall have been in my service for two years, with the further sum of two hundred dollars for each year, or portion of a year in excess of two years, and the sum of one thousand dollars if he or she shall have been in my service for less than two years."
Was the plaintiff employed as a part of the testator's household in New York city at the time of his death? I am of the opinion he was not. The submission states that he was "customarily and continuously employed as a watchman, watching the exterior of the house." It will be observed that the testator, in the third article, specifically named those who were not customarily employed as a part of his household. Then he gave "to each person not hereinbefore named, who * * * shall then be customarily employed as part of my household in my house in New York City or in my country house in Ulster County, New York * * *." By this provision, it seems to me, he clearly intended to exclude all other persons in his general employ who had not been named. The beneficiary must not only have been in his service, but he must have been customarily employed as "part of myhousehold in my house." Observe that he must not only be employed as a part of his household, but in his house. *Page 112 
The word "household" is defined as: "An organized family and whatever pertains to it as a whole; a domestic establishment." (Century Dictionary.) Also as: "Those who dwell under the same roof and compose a family; a domestic establishment; family." (Webster's New International Dictionary.) According to the lexicographers, "household" means a family living together. (Woodward v. Murray, 18 Johns. 400.) "Household" is equivalent to the word "family." (People v. Tait, 261 Ill. 197. )
In Frazer v. Weld (177 Mass. 513) where a testator gave and bequeathed to each one of his servants who at the time of his death should have been in his employ at his homestead, or at his stable connected therewith, for a certain time, the sum of $1,000, the court was of the opinion that the word "homestead" was used as the equivalent of the word "dwelling house" and, therefore, that the plaintiff, whose work was not in the dwelling house, but plowing, chopping wood, acting as watchman, etc., did not come within the provision of the will.
In Ogle v. Morgan (1 DeG., M.  G. 359) it was held that a head gardener did not take under a will giving "to each person as a servant in my domestic establishment at the time of my decease a year's wages beyond what shall be due to him or her for wages."
In the present case, under the submission, it does not appear that the plaintiff either slept in the house, took his meals there, or in fact was ever in the house, and the bequests were only to such persons as were customarily employed as part of the testator's household in his house. The plaintiff certainly cannot be said to have been thus employed. It could just as well be urged that a gardener, or a coachman, or a person employed to render service of any kind about the place came within the provision.
The testator desired to reward members of his household *Page 113 
in his house and to exclude those who were not members of his household in his house unless they were specifically mentioned.
I am of the opinion that the plaintiff does not come within the provision of the will which has been considered and, therefore, the judgment of the Appellate Division should be reversed and judgment directed in favor of the defendants, without costs.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Judgment accordingly.